Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 1 of 29




                     EXHIBIT 34
Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 2 of 29




                                           dbAccess
                                           Global Consumer
                                           Conference
                                           Elliot Jordan, CFO




                                           12 June 2019
                                                 Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 3 of 29




IMPORTANT NOTICE
This presentation, and the accompanying oral presentation, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements contained in this presentation and the accompanying oral
presentation that do not relate to matters of historical fact should be considered forward-looking statements, including, without limitation, statements regarding future financial performance, development of the luxury market, future industry
dynamics, as well as statements that include the words “expect,” “intend,” “plan,” “believe,” “project,” “forecast,” “estimate,” “may,” “should,” “anticipate” and similar statements of a future or forward-looking nature. These forward-looking
statements are based on management’s current expectations. These statements are neither promises nor guarantees, but involve known and unknown risks, uncertainties and other important factors that may cause actual results, performance or
achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements, including, but not limited to: purchasers of luxury products may not choose to shop online in
sufficient numbers; our ability to generate sufficient revenue to be profitable or to generate positive cash flow on a sustained basis; the volatility and difficulty in predicting the luxury fashion industry; our reliance on a limited number of retailers
and brands for the supply of products on our Marketplace; our reliance on retailers and brands to anticipate, identify and respond quickly to new and changing fashion trends, consumer preferences and other factors; our reliance on retailers and
brands to make products available to our consumers on our Marketplace and to set their own prices for such products; our reliance on information technologies and our ability to adapt to technological developments; our ability to acquire or retain
consumers and to promote and sustain the Farfetch brand; our ability or the ability of third parties to protect our sites, networks and systems against security breaches, or otherwise to protect our confidential information; our ability to successfully
launch and monetize new and innovative technology; our dependence on highly skilled personnel, including our senior management, data scientists and technology professionals, and our ability to hire, retain and motivate qualified personnel; Mr.
Neves’ considerable influence over important corporate matters due to his ownership of us, and our dual-class voting structure’s limit on your ability to influence corporate matters, including a change of control; and the other important factors
discussed under the caption “Risk Factors” in our annual report on Form 20-F filed with the U.S. Securities and Exchange Commission (“SEC”) on March 1, 2019, as such factors may be updated from time to time in our other filings with the SEC,
which are accessible on the SEC’s website at www.sec.gov. In addition, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time. It is not possible for our management to predict all risks, nor can we
assess the impact of all factors on its business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements that we may make. In light of these
risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this presentation and the accompanying oral presentation are inherently uncertain and may not occur, and actual results could differ materially and
adversely from those anticipated or implied in the forward-looking statements. Accordingly, you should not rely upon forward-looking statements as predictions of future events. In addition, the forward-looking statements made in this presentation
and the accompanying oral presentation relate only to events or information as of the date on which the statements are made in this presentation and the accompanying oral presentation. Except as required by law, we undertake no obligation to
update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. Unless otherwise
indicated, information contained in this presentation concerning our industry, competitive position and the markets in which we operate is based on information from independent industry and research organizations, other third-party sources and
management estimates. Management estimates are derived from publicly available information released by independent industry analysts and other third-party sources, as well as data from our internal research, and are based on assumptions
made by us upon reviewing such data, and our experience in, and knowledge of, such industry and markets, which we believe to be reasonable. In addition, projections, assumptions and estimates of the future performance of the industry in which
we operate and our future performance are necessarily subject to uncertainty and risk due to a variety of factors, including those described above. These and other factors could cause results to differ materially from those expressed in the
estimates made by independent parties and by us.
This presentation, and the accompanying oral presentation include certain financial measures not presented in accordance with the International Financial Reporting Standards (IFRS) including but not limited to, Adjusted EBITDA, Adjusted Revenue,
Platform Services Revenue, Platform Gross Profit and Platform Order Contribution. These financial measures are not measures of financial performance in accordance with IFRS and may exclude items that are significant in understanding and
assessing the Company’s financial results. Therefore, these measures should not be considered in isolation or as an alternative to loss after tax, revenue, gross profit] or other measures of profitability, liquidity or performance under IFRS. You should
be aware that the Company’s presentation of these measures may not be comparable to similarly-titled measures used by other companies, which may be defined and calculated differently. See the appendix for a reconciliation of these non-IFRS
measures to the most directly comparable IFRS measure.
The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the products or services of the Company.




                                                                                                                                                                                                                                                                 1
                                             Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 4 of 29


                                                               $1.5bn LTM GMV




                                                                     at a Glance




                                                         1.7m active consumers
                                                                                                                 2
Source: Company information as at Q1 2019.
                Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 5 of 29

                            Introducing Farfetch
We are the world’s only marketplace for luxury at scale with powerful network effects




        TECHNOLOGY                       PARTNER                      GLOBAL END-TO-END
         PLATFORM                      RELATIONSHIPS                  LOGISTICS OFFERING




                                                                                           3
             Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 6 of 29

                  Farfetch’s 3 Original Insights


                                                                  Revolutionize the luxury
1   Digital will transform the luxury industry
                                                                   shopping experience



    There needs to be a global platform for                       Empower and connect
2   curated aggregation of the best brands
    and retailers
                                                                 consumers, curators and
                                                               creators through technology



    Existing platforms are not tailored to
                                                                     Manage customer
3   service the modern luxury consumer and
    not compatible with luxury brands                              experience end-to-end

                                                                                             4
                Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 7 of 29

                       Luxury Industry Overview




                10,000s of smaller brands and independent designers
Craftsmanship                    Strong Focus
                                                                     Control        Scarcity
 and Heritage                   on Brand Image
                                                                                               5
                                                     Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 8 of 29

                            Phases of Development of the Luxury Market
                                                                                                          Market Size (USDbn)

                          Entry of ecommerce Luxury                                                     Crisis                                    Chinese Growth                                  Reset         Dawn of
                                                                                                                                                                                                               the Digital
                                                                                                                                                                                                                  Era


                                                                                                                                                                                                                     10%
                                                                                                                                                                                                             9%
                                                                                                                                                                                                      8%
                                                                                                                                                                                                             300      307
                                                                                                                                                                                            289       288
                                                                                                                                                                                     259
                                                                                                                                                          245           250
                                                                                                                                            220
                                                                                     190                                       197
                                                                        177                        188
                                                                                                                 174
                                                          164
   144           144                        151
                               142




  2001          2002          2003          2004         2005          2006          2007         2008          2009          2010          2011         2012          2013          2014   2015      2016   2017    2018E

                                                                                                                 Online Share
                                                                                                                                                                                                                             6
Source: Bain & Company, “The Future of Luxury: A Look Into Tomorrow to Understand Today (November 2018)”. Data converted from EUR to USD at an exchange rate of 1.1815 (2018 average).
                                                     Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 9 of 29

                                                              Attractive Industry Dynamics
                                         ~$430bn Global Personal Luxury Goods Market by 2025F
                  Emerging Market Growth                                                                  Generational Shift                                                        Luxury Purchases Online
       Share of Chinese Consumers (by Nationality)                                      Gen Y and Z Share in Global Personal
                                                                                                                                                                         % Online Penetration
       in Personal Luxury Goods Sales                                                   Luxury Goods Sales


              2017                      32%                                                    2017                      32%                                                    2017                      9%




                                                                                                                                                                               2018E                    10%



             2025F                  46%                                                       2025F                  45%                                                       2025F                  25%

                                                                                                                                                                                                                     7
Note: “E” = estimate; “F” = forecast as per Bain & Company. Source: Bain & Company, “Altagamma 2018 Worldwide Luxury Market Monitor”. Data converted from EUR to USD at an exchange rate of 1.1815 (2018 average).
                                                     Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 10 of 29

                               Farfetch Platform Growing 2x¹ as Fast as the
                                           Online Luxury Market
                                                                                                               Platform GMV (USDm)




                                                                                                                                                                  $1,392




                                                                                                                                               $894


                                                                                                $573

                                                 $375




                                                 2015                                           2016                                           2017               2018


                                                                                                                                                                           8
¹ Source: Bain & Company, “Altagamma 2018 Worldwide Luxury Market Monitor”. Bain projects 20% CAGR for the online personal luxury goods market through to 2025.
              Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 11 of 29



         Marketplaces                              Farfetch Platform Solutions
                                                                 Black &       Store of the
                                                                  White          Future




                                        Technology Platform


                            Inventory
Photography                                               Payments                     Fulfilment
                           Management



                                                                                                    9
                  Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 12 of 29

                  Premier Luxury Gateway to China
         JD                     FARFETCH APP                          CURIOSITYCHINA




                                                                     FARFETCH.CN SITE

Farfetch’s acquisition of Toplife from JD.com and
  Level 1 access on the JD app, combined with
Farfetch’s other capabilities in China, creates the
Premier Luxury Gateway to China to help luxury
     brands succeed in the Chinese market
                                                                                        10
Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 13 of 29

   Farfetch / JD Store Homepage                                       Recommended
                                                          Editorial   products in
                                                          entrance    JD module




         Popular
         categories         Top luxury brands
                                                                                    11
                                                        Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 14 of 29
                        We Have the Broadest Range and SKU Count of
                                   Luxury Brands Globally
     $400m


                                                      8x            >3,200 >$3.0bn
                                                SKUs than             Brands2             Seller’s
                                                                                                                                                  Farfetch Is No. 1 by SKU Count for...
                                                 Closest                                Stock Value3
     $250m                                      Competitor




     $150m




                                                                                   Limited Inventory
      $50m

       Shelf
      Value1
            # of
                              50k             100k               150k               200k               250k               300k
            SKUs                                             Other Online Luxury Retailer
Source: RE Analytics as at April 30th, 2019; Company information.
1 Shelf value is the combined value of the retail unit price of all SKUs available on our Marketplace. EUR to USD as of April 30th, 2019.                                                                                                        12
2 Brands available via direct brand partnerships and retailers on the marketplace. 3 Combined value of all stock units available on our Marketplace multiplied by each item’s retail unit price. Autumn / Winter 2018 as at December 31, 2018.
                                       Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 15 of 29

                      We Control Every Step of the Luxury Experience
                                       PRODUCTION                                                            MARKETPLACE AND FULFILMENT



        THE SELLER SENDS                  CONTENT
          THE PRODUCT                     CREATION         PRODUCT LIVE ON         DATA-DRIVEN         CONSUMER DISCOVERS,       SECURE
           SAMPLE FOR                                       MARKETPLACE         DEMAND GENERATION        SHOPS AND MAKES        PAYMENTS
          PHOTOGRAPHY                                                                                  PAYMENT ON FARFETCH



                                                                CENTRALIZED
                                                                  DIGITAL                                             STRICT SELLER
                                                               MARKETING AND                                          GUIDELINES FOR
                                                                 ANALYTICS                                             CONSISTENT
                                                                                                                        CUSTOMER
                                                                                                 AVERAGE 3.1 DAY
                                                                                                                       EXPERIENCE
                                                                                 CONSUMER            DELIVERY1                            SELLER
                                                                                RECEIVES THE   SAME DAY DELIVERY IN                      RECEIVES
                                                                                  PRODUCT            18 CITIES                          THE ORDER
          CUSTOMER LOYALTY
                                                                                               F90 MINUTE DELIVERY
             PROGRAMME
                                                                                                    IN 12 CITIES



                                                                 FARFETCH TAKES
                                                                CARE OF CUSTOMS
                               FREE                            CLEARANCE & DUTIES                                     SELLER PREPARES
                                        LOCALIZED MULTI-
                             RETURNS                                                    PREFERRED CARRIERS              FOR DELIVERY
                                       LINGUAL CUSTOMER
                                            SERVICE                                      COLLECT THE ITEMS               IN FARFETCH
           CUSTOMER SERVICE                                                                FROM SELLER                    PACKAGING

                                                                                                                                                    13
1 Data As at March 31st, 2019.
                                                      Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 16 of 29

 With a Compelling Economic Model for Brands and Retailers
                                                                                    Illustrative Example of Unit Economics
                                                                                                      Cost $20    Brand $45          RRP $100


        Compared to
        traditional                                                                         PRODUCT
                                                                                              COST
                                                                                                      BRAND
                                                                                                      MARGIN
                                                                                                                     RETAIL MARGIN
                                                                         LUXURY
        channels,                                                        INDUSTRY


        Farfetch offers
        superior demand
                                                                                            PRODUCT   BRAND      RETAIL
        generation with                                                  RETAILER ON          COST    MARGIN     MARGIN

        attractive                                                       FARFETCH



        economics
                                                                                            PRODUCT
                                                                         BRAND                           BRAND MARGIN
                                                                                              COST
                                                                         E-CONCESSIONS
                                                                         ON FARFETCH

Source: Company information.                                                                                                              14
Note: Represents illustrative example of channel economics.
                                                   Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 17 of 29

                                           Understanding the Farfetch Customer
                # ACTIVE                                                                                            AVERAGE ANNUAL
                                                                                               FEMALE
               CUSTOMERS                                                  AVERAGE AGE                                 SPEND WITH
                 Average Age                                                                 CUSTOMERS %
                (LTM TO Q1 2019)                                                                                       FARFETCH1

                                                                         ~35 years
                      1.7m                                           >50% customers are          ~60%                   $1,000+
                                                                         Millennials


                                                                   Key Factors when Shopping for Fashion Online

            Range of brands                                 Hottest & unique products      Quality & authenticity       Luxury service




                                                                                                                                         15
1 Defined as Number of Orders / Active Customers * AOV as of December 31, 2018.
                                                       Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 18 of 29

                                                                   Farfetch Is a Global Platform


                                                                             31%
                                                                                                                                        EMEA4

                                                                                                29%                                               32%

                                             AMERICAS
                                                                                                                                                                   40%
                                                                                                                                                                                    32%   APAC5

                                                                                                                                                                                          31%
             % Industry demand1


             % Farfetch GMV2


             Farfetch office

             Localized site3


Source: Farfetch GMV in 2018, offices and sites from Company information; industry demand from Bain & Company.
1 For the year 2018E excluding RoW which is 5%. Data split by location of consumers. 2 Farfetch GMV in FY 2018. 3 Localized indicates a site with local language and/or currency.
                                                                                                                                                                                                  16
4 Industry demand, according to Bain & Company, based on Europe only. 5 Industry demand, according to Bain & Company, based on Mainland China, Japan and Rest of Asia.
                                              Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 19 of 29

    Data Insights Benefit Brands, Boutiques and Consumers
                                   ONLINE                                                    INPUT                                      OFFLINE



                 Traffic Data          Marketing Data       Consumer View                                         Product Trends     Operating Experience      Retail Experience




                 Returns Data            Pricing Data       Shipping Data            Transactional Data             Inventory             Feedback          Consumer Interactions
                                                                                                                      Data




                                                                                   PLATFORM


                                                                                        OUTPUT
                               Omnichannel              More Relevant                                                    Product                     Better
                                Integration               Products                                                     Improvement                   Pricing

                                                                            Faster, Better            Inventory
           Personalization                Enhanced Luxury                     Delivery               Management                 Enhanced Consumer              Tailored Marketing
                                            Experience                                                                                View
                                     More Value for Consumers                                                     More Value for Luxury Sellers
                                                                                                                                                                                    17
Source: Company information.
                       Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 20 of 29

                                    Our Growth Strategy
   TECHNOLOGY                         BRAND                          SUPPLY                       DEMAND


Continuing to invest                                           Increasing product              Leverage strong
                                 Building Farfetch
in new technologies                                               supply and our                  consumer
                                 brand awareness
   and innovation                                               luxury seller base               economics


                             •    Digitally native brand   •     Increasing supply from
• Third Party Marketplaces        building                       existing luxury sellers   •   Demand generation
                                                                                               flywheel
• Farfetch Platform          •    “Communities” content    •     Adding brands,
  Solutions                       initiative provides            retailers, department     •   Customer retention
                                  inspiration                    stores, other partners        driving LTVs
• Localized customer
  experiences                •    Exclusive                •     Expanding into new        •   Global reach
                                  collaborations                 categories

                                        PLATFORM AS AN ENABLER
                                                                                                                    18
            Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 21 of 29

                        Our Finance Strategy

   Drive GMV growth and continue to capture market share as the category leader



   Continue to drive attractive unit economics in our consumer base



   Scale the business to drive operating leverage



   Invest in technology and marketing to deliver sustainable growth with a clear path to
    long-term profitability


   Deliver Platform-level EBITDA margins, with favorable WC dynamics and low capital
    expenditure


                                                                                            19
                                                         Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 22 of 29

                                                                                    Results of Operations                                                                                                  AOV
                                                                                                                                                                                                        Marketplace
                                                                                                                                                                                                         $601
    Q1’19 (USDm)                                                                                                                                                                                       Stadium Goods

                                                    1
                                                                                                                                                                                                         $300
                             GMV (Group)                                                                                                                      $415                                $5
                                                    1
                           Platform GMV                                                                                                                       $415

                        Revenue (IFRS)                                                                                       $142                      $28   $5
                                                                                                                                                                     Take Rate

                                                    2                                                                                                                 30%
     Platform Services Revenue                                                                                               $142
                                                                                                   Platform Gross
                                                                                                       Margin3
                       (Cost of revenue)                                                               57%            $81
                                                    2
              Platform Gross Profit                                                                                   $81
                                                                                                    Platform                                  Demand
                                                                                                     Order                                 Generation %
     (Demand generation expense)                                                                   Contribution   $52                      Platform GMV
                                                                                                     35%                                      7.6%
     Order contribution (Group) 2                                                                                 $50        $2

                                                    3
     (General and administrative)
                                                                                                                               Technology
                                                                                                                                 Expense
               (Technology expense)                                                                                           % Adj. Revenue
                                                                                                                                  14%
      Adjusted EBITDA (Group)2                                                                        ($30)

                            Loss after tax                                                ($109)

                                                   (200)                      (100)                         0                        100                     200                 300        400                500
                                                                                       Platform                                         Fulfilment                               In-Store
1 GMV is inclusive of product value, shipping and duties and net of returns, value added taxes and cancellations.
2 Non-IFRS financial measures, please refer to reconciliations to IFRS measures in the Appendix.
3 Excludes other items (outside the normal scope of our ordinary activities or non-cash items).
4 Defined as Platform Gross Profit (which is defined as gross profit, excluding In-Store Gross Profit) as a percentage of Platform Services Revenue.
                                                                                                                                                                                                                       20
                                                       Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 23 of 29

Demand Generation Costs Driving Attractive Unit Economics
                                                                                                 Demand Generation % of Platform                               Ratio of Lifetime Value of a Consumer to
                     2018 GMV (USD) by Channel
                                                                                                             GMV                                                     Consumer Acquisition Cost

                                                                                                                                                                        2015     2016      2017     2018
                                                                                                                                                                       Cohort   Cohort    Cohort   Cohort
                                                                       ~ 50%


                                                                                                                                                                        ✔        ✔         ✔         ✔
                                                                                                                                                          >1.0x                                           3
                                                                                                                                                          6 months
                                                                                                                                                          LTV / CAC
              Low Cost /                   Higher Cost                                                           7.6%
                                                                                                                                                                                           ✔
               Organic                        / Paid                                                                                                      >2.25x
              Channels2                     Channels1                                                                                                     12 months
                                                                                                                                                          LTV / CAC
                                                                                                                                                                                 

                                                                                                                                                                                 ✔
                                                                                                                                                          >3.0x
                                                                                                                As at Q1 2019
                                                                                                                                                          24 months
                                                                                                                                                          LTV / CAC
                                                                                                                                                                        
                                                                                                                                                            Updates since IPO




Source: Farfetch internal data 1 Includes Affiliates, Display, PPC 2 Includes SEO, Email, Direct, Referral. 3 Based on 2018 cohort performance to date.
                                                                                                                                                                                                              21
        Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 24 of 29

   6 Amazing Things About
The world’s only marketplace for luxury at scale with powerful network effects


Established partner relationships with the world’s leading luxury sellers


Scalable and global end-to-end logistics offering from production to customer care


Purpose built technology platform with unique data capabilities


Highly curated team at the intersection of technology and fashion

Strong track record of growth and financial discipline, supported by highly attractive unit
economics



Becoming a Category Leader in the Global Market                                               22
       Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 25 of 29




                     Our Mission
       Farfetch exists for the Love of Fashion.
       We believe in empowering individuality.
Our mission is to be the global technology platform for
  luxury fashion, connecting creators, curators, and
                      consumers.




                                                                            23
Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 26 of 29




                      APPENDIX

                                                                     24
                                                        Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 27 of 29

                                                              Reconciliation of Non-IFRS Measures
                                                                                                                                                                   DEFINITIONS
         (U S D m)                                                                                        Q 1 '1 8              Q 1 '1 9

         Loss after tax                                                                              $            (51) $              (109)                         •     Adjusted EBITDA, Adjusted EBITDA Margin, Adjusted EPS, Adjusted
                                                                                                                                                                          Revenue and Platform Services Revenue are supplemental
         Net finance costs                                                                                            15                    23                            measures of our performance that are not required by, or presented
                                                                                                                                                                          in accordance with, IFRS. Adjusted EBITDA, Adjusted EBITDA
         Income tax expense                                                                                            1                     1
                                                                                                                                                                          Margin, Adjusted EPS, Adjusted Revenue and Platform Services
         Depreciation and amortization                                                                                 5                    14                            Revenue are not measurements of our financial performance under
                                                                                                                                                                          IFRS and should not be considered as an alternative to loss after tax,
         Share based payments                                                                                          7                    39                            revenue or any other performance measure derived in accordance
                                                                                                                                                                          with IFRS.
         Other items1                                                                                                  -                     2
                                                                                                                                                                    •     We define Adjusted EBITDA as loss after taxes before net finance
         Share of results of associates                                                                                -                   (0)                            costs/ (income), income tax (credit)/expense and depreciation and
                                                                                                                                                                          amortization, further adjusted for share based compensation
         Adjusted EBITDA                                                                             $          (2 4 )      $         (3 0 )
                                                                                                                                                                          expense, other items (represents items outside the normal scope of
                                                                                                                                                                          our ordinary activities) and share of results of associates. We define
                                                                                                                                                                          Adjusted EBITDA Margin as Adjusted EBITDA calculated as a
         (U S D m)                                                                                        Q 1 '1 8              Q 1 '1 9                                  percentage of Adjusted Revenue. We define Adjusted Revenue as
                                                                                                                                                                          revenue less Platform Fulfilment Revenue. We define Platform
         Revenue                                                                                      $              126 $                 174                            Services Revenue as Adjusted Revenue less In-Store Revenue.

                                                                                                                                                                    •     We caution investors that amounts presented in accordance with our
         Less: Platform Fulfilment Revenue                                                                           (23)                  (28)
                                                                                                                                                                          definitions of Adjusted EBITDA, Adjusted EBITDA Margin, Adjusted
                                                                                                                                                                          EPS, Adjusted Revenue and Platform Services Revenue may not be
         Adjusted Revenue                                                                                         103                  146                                comparable to similar measures disclosed by other companies,
                                                                                                                                                                          because not all companies and analysts calculate Adjusted EBITDA,
         Less: ln-store Revenue                                                                                       (4)                   (5)                           Adjusted EBITDA Margin, Adjusted EPS, Adjusted Revenue and
                                                                                                                                                                          Platform Services Revenue in the same manner.
         P latform Serv ic es Rev enue                                                                $              99     $          142


1 Represents  other items, which are outside the normal scope of our ordinary activities or non-cash items, including $2.5m related to legal and advisory fees in respect of acquisitions in first quarter 2019.There were no such items in first quarter 2018. Other   25
items is included within selling, general and administrative expenses.
                                                          Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 28 of 29

                                         Reconciliation of Non-IFRS Measures (continued)
                                                                                                                                                   DEFINITIONS
            (U S D m)                                                                                        Q 1 '1 8             Q 1 '1 9
                                                                                                                                                   •   Platform Order Contribution is defined as Platform Gross Profit less
            Gross Profit                                                                                 $              61    $              83        demand generation expense. Platform Gross Profit, and Platform
                                                                                                                                                       Order Contribution are not a measurements of our financial
            Less: In-Store Gross Profit1                                                                                (2)                  (2)       performance under IFRS and do not purport to be alternatives to
                                                                                                                                                       gross profit or loss after tax derived in accordance with IFRS.
            P latform Gross P rofit                                                                                     59                   81
                                                                                                                                                   •   We believe that Platform Gross Profit and Platform Order
            Less: Demand Generation Expense                                                                         (19)                 (31)          Contribution are useful measures in evaluating our operating
                                                                                                                                                       performance because they take into account demand generation
                                                                                                                                                       expense and are used by management to analyze the operating
            P latform O rder ContrIbution                                                                $              40    $              50        performance of our platform for the periods presented. We also
                                                                                                                                                       believe that Platform Gross Profit and Platform Order Contribution are
                                                                                                                                                       useful measures in evaluating our operating performance within our
                                                                                                                                                       industry because they permit the evaluation of our platform
                                                                                                                                                       productivity, efficiency and performance.




                                                                                                                                                                                                                            26
1   In-Store Gross Profit is In-Store Revenue less the direct cost of goods sold relating to In-Store Revenue.
                                                          Case 1:19-cv-08657-AJN Document 56-34 Filed 10/23/20 Page 29 of 29

                                                      Marketplace: The Value Proposition
                              Personalized                                                                                                                                                                  100%
                        Discovery and Shopping                                                                                                                                                              Control


                                     3 Layer                                                                                                                                                            Plug & Play
                             Curation of Supply                                                                         CONSUMERS                                                                      Tech and Logistics


                           Rapid Delivery,




                                                                                                                                                           BRANDS
                                                                                                                                                                                                         Innovation
                          Localized Service                                                                                                                                                                 Partner




                                                                                                                                                                     SELLERS
           World’s Largest Selection of                                                                                                                                                                      Data
                                Luxury Fashion                                                                                                                                                              Access
                                                                                                                           RETAILERS
                                          ~8x                                                                                                    LUXURY                                               Industry Leading
                  More SKUs Than the Closest                                                                                                                                                          Logistics & Tech
                 Competitor to Our Marketplace1                                                                                                                                                            Platform

                                    >$3.0bn                                                                                                                                                             Incremental
                           Seller’s Stock Value2
                                                                                                                   Network Effects                                                                      Global Demand
                                                                                                                                                                                                                            27
1   RE Analytics as at April 30th, 2019. 2Combined value of all stock units available on our Marketplace multiplied by each item’s retail unit price. Autumn / Winter 2018 as at December 31, 2018.
